DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 09/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruggmuell et al. (US 20070251973 A1).
Regarding claim 1, Bruggmuell et al. discloses an electric driving tool (10) configured to eject a fastener (60) from an outlet (12/17/62) of the driving tool and drive the fastener into a workpiece (W), the driving tool comprising: a motor (52/71); 
a driver (13) configured to be driven by the motor and to strike and eject the fastener from the outlet when driven by the motor from a standby position to a striking position along a travel path, the travel path extending 
a contact arm that (29) is an elongate member extending in the front-rear direction, (2) has a front end forward of the outlet and (3) is configured to (a) have a non-pressed position and a pressed position and (b) be moved from the non-pressed position to the pressed position when pressed by the workpiece ([0026, 0029-0031], figs. 1-2); and 
a blocking member (50/51) configured to have (1) a block position in which a portion of the blocking member abuts the driver and prevents the driver from moving to the striking position from the standby position when the contact arm is in the non- pressed position and (2) a retracted position in which the blocking member does not contact the driver and allows the driver to move to the striking position from the standby position when the contact arm is in the pressed position ([0024, 0028-0031], figs. 1-2);
wherein: when the blocking member (50/51) is in the block position, the portion of the blocking member is directly between a rear end of the fastener that is positioned to be driven by the driver and a front end (15) of the driver (13) in the front-rear direction [0020]; and the contact arm and the blocking member are configured such that the contact arm contacts 
Regarding claims 3-4 and 14, Bruggmuell et al. discloses the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on a front end portion of the driver ([0023-0031], figs. 1-2) wherein the blocking member is configured to be movable between the block position (22/54) in which the blocking member is in the travel path and the retracted position (52) in which the blocking member is not in the travel path and when in the block position, is spaced apart frontward from a front end of the driver when the driver is in the standby position ([0023-0031], figs. 1-2).
Regarding claims 6, Bruggmuell et al. discloses the blocking member is a rotary lever (51) that is rotatable between the block position and the retracted position; and the contact arm (29) and the blocking member are configured such that the contact arm contacts the blocking member (via control unit 23/conductor 56) and turns the blocking member .

Claim(s) 1, 3-4, 6-7, and 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US 20060261127 A1).
Regarding claim 1, Wolf et al. discloses an electric driving tool (10) configured to eject a fastener (60) from an outlet (62) of the driving tool and drive the fastener into a workpiece (U), the driving tool comprising: a motor (31 [0036-0041], figs. 1-3); 
a driver (13) configured to be driven by the motor and to strike and eject the fastener from the outlet when driven by the motor from a standby position to a striking position along a travel path, the travel path extending in a front-rear direction (27) of the driving tool (10), the striking position being located frontward of the standby position (22, [0020-0021, 0030-0031], figs. 1-2); 
a contact arm that (29) is an elongate member extending in the front-rear direction, (2) has a front end forward of the outlet and (3) is configured to (a) have a non-pressed position and a pressed position and (b) be moved from the non-pressed position to the pressed position when pressed by the workpiece ([0036-0048], figs. 1-3); and 

wherein: when the blocking member (50/51) is in the block position, the portion of the blocking member is directly between a rear end of the fastener that is positioned to be driven by the driver and a front end (15) of the driver (13) in the front-rear direction; and the contact arm and the blocking member are configured such that the contact arm contacts (electrical contact- control unit 23/conductor 56) and moves the blocking member from the block position to the retracted position when the contact arm moves from the non- pressed position to the pressed position ([0036-0041], figs. 1-3).
Regarding claims 3-4 and 14, Wolf et al. discloses the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on a front end portion of the driver  ([0036-0041], figs. 
Regarding claims 6, Wolf et al. discloses the blocking member is a rotary lever (51) that is rotatable between the block position and the retracted position; and the contact arm (29) and the blocking member are configured such that the contact arm contacts the blocking member (via control unit 23/conductor 56) and turns the blocking member from the block position to the retracted position when moving from the non-pressed position to the pressed position ([0036-0041], figs. 1-3).
Regarding claims 7 and 15, Wolf et al. discloses a flywheel (32) configured to be rotationally driven by the motor and to store rotational energy, wherein: the driver and the flywheel are configured such that the driver is moved to the striking position from the standby position by the rotational energy of the flywheel (32); and the blocking member (51) and the driver (13) are configured such that the blocking member prevents the driver from moving to the striking position from the standby position before the rotational energy required to eject the fastener is transmitted to the  Wolf et al. discloses the flywheel (32) configured to be rotationally driven by the motor and to store rotational energy; and an actuating mechanism (trigger 19 and/or control unit 23) configured to move the driver from the standby position to a transmitting position in which the rotational energy is transmitted from the flywheel to the driver, wherein the driver and the blocking mechanism are configured such that a distance in the front-rear direction between (1) the front end of the driver when the driver is in the standby position and (2) the blocking member when the blocking member is in the block position is shorter than a travel distance of the driver from the standby position to the transmitting position ([0036-0041], figs. 1-3).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-7, and 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US 20060261127 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Wolf et al. (US 20060261127 A1) in view of Kerrigan (US 5069379) and further in view of Geist (US 4129240 A).
Regarding claim(s) 1, 3-4, 6-7, and 14-15, Wolf et al. discloses the invention as substantially claimed. See above.  In the alternative, if it can be argued that Wolf et al. fails to disclose or teach the blocking member is 
Kerrigan teaches having a mechanical contact arm/safety yoke 23 wherein when the nosepiece 22 is brought into contact with a workpiece, the contact arm/safety yoke 23 is raised to move a linkage system 80/51 to move an idler 28 closer to a flywheel 26, (figs. 1-3). 
Geist teaches having a biasing member (269/271) configured to bias the blocking member toward the block position, wherein a contact arm (272), a blocking member (282) and the biasing member are configured 
Given the teachings of Wolf et al. to have a blocking member configured to have a block position to block the driver until the power tool is in proper position pressing against a work piece, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the blocking member to be configured to have (1) a block position in which a portion of the blocking member abuts the driver and prevents the driver from moving to the striking position from the standby position when the contact arm is in the non- pressed position and (2) a retracted position 

Claim(s) 5, 11-13, and 16, is/are rejected under 35 U.S.C. 103 as obvious over Wolf et al. (US 20060261127 A1) in view of Kerrigan (US 5069379) and further in view of Geist (US 4129240 A).
Regarding claims 5, 11-13, and 16, Wolf et al. teaches having a biasing spring member (75) for holding the driver (13 figs. 6-10) but fails to disclose the biasing member configured to bias the blocking member 
Kerrigan teaches having a contact arm/safety yoke 23 wherein when the nosepiece 22 is brought into contact with a workpiece, the contact arm/safety yoke 23 is raised to move a linkage system 80/51 to move an idler 28 closer to a flywheel 26, (figs. 1-3). 
Geist teaches having a biasing member (269/271) configured to bias the blocking member toward the block position, wherein a contact arm (272), a blocking member (282) and the biasing member are configured such that: the contact arm moves the blocking member (282) from a block position to the retracted position against a biasing force of a biasing member (306) when moving from a non-pressed position to a pressed position; and the biasing member moves the blocking member to the block 
Given the teachings of Wolf et al. to have a blocking member configured to have a block position to block the driver until the power tool is in proper position pressing against a work piece, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the biasing member to be configured to bias the blocking member toward the block position, wherein the contact arm, the blocking member and the biasing member are configured such that: the contact arm moves the blocking member from the block position to the retracted position against a biasing force of the biasing member when moving from the non-pressed position to the pressed position; and the biasing member moves the blocking member to the block position from the retracted position by the biasing force when the contact arm moves from the pressed position to the 

Allowable Subject Matter
Claims 9-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an electric driving power tool for driving fasteners apparatus comprising all the structural and functional limitations and further comprising a motor for driving a driver, a flywheel configured to be rotationally driven around a first rotation axis by the motor; a ring member configured to selectively transmit a rotational energy of the flywheel to the driver; and a driver-moving mechanism, 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-16 have been considered but are moot because the new ground of rejection does 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/ROBERT F LONG/Primary Examiner, Art Unit 3731